Title: From George Washington to Henry Knox, 14 April 1783
From: Washington, George
To: Knox, Henry


                        
                            Dr Sir
                            Head Quarters 14th April 1783
                        
                        The inclosed is Copy of a Letter which I have received by Yesterdays post.
                        I have to request the favor of your Sentiments on the Subject mentioned—and that you will give them to
                            me as soon & as full as possible.
                        You will please also to communicate the Letter to Genl Huntington, & obtain his Thoughts, which you
                            will be so good as to forward with your own. I am Dr Sir Your most Obedient humble Servant
                        
                            Go: Washington
                        
                    